Name: Commission Regulation (EEC) No 4022/87 of 23 December 1987 opening, for the 1987/88 wine year, distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 87 Official Journal of the European Communities No L 378/45 COMMISSION REGULATION (EEC) No 4022/87 of 23 December 1987 opening, for the 1987/88 wine year, distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3146/87 (2), and in particular Article 39 (9), (10) and (11 ) thereof, Whereas the data available at present to the Commission, and in particular those in the forward estimate for the 1987/88 wine year, show that a feature of that year is a serious imbalance on the market for table wine and wine suitable for yielding table wine ; whereas the conditions laid down in Article 39 ( 1 ) of Regulation (EEC) No 822/87 for initiating compulsory distillation are therefore fulfilled ; Whereas, in view of the prices and the desirable level of availabilities at the end of year, the distillation of 34 142 000 hectolitres of table wine appears necessary in the Community ; Whereas Article 39 (3) of Regulation (EEC) No 822/87 lays down the rule for apportioning the total quantity to be distilled between the various production regions as determined by Article 4 (2) of Commission Regulation (EEC) No 854/86 (3), as last amended by Regulation (EEC) No 1410/87 (4), depending on the quantity of table wine produced by the latter during the wine year as a propor ­ tion of a reference production ; whereas that reference production was fixed in Article 4 (3) of the abovemen ­ tioned Regulation ; whereas, for the 1987/88 wine year, the production of table wine in Regions 1 and 2 is less than the reference quantity and consequently no quantity is to be distilled in those regions ; whereas, as a result of the application of the abovementioned rule and taking into consideration the special situation regarding stocks existing at the beginning of the second year of application of the new system, Region 3 is allotted 25,61 %, Region 4 is allotted 43,09 % , Region 5 is allotted 0,21 % and Region 6 is allotted 31,09 % of the total quantity to be distilled ; Whereas, in view of the derogation provided for in Article 39 (10) of Regulation (EEC) No 822/87, it should be specified that the quantity for preventive distillation is to be deducted from the quantity for compulsory distillation in Greece ; Whereas, the state of the market requires the surpluses to be withdrawn quickly ; whereas the aim of compulsory distillations is likely not to be achieved if such withdra ­ wals take place after 15 February only, the final date laid down for the Member States to forward the data enabling the obligation of each producer to be calculated ; Whereas if producers know the overall volume for distilla ­ tion and the quantities to be distilled in each region of production they may, in particular on the basis of the obligation which they have fulfilled for that purpose during the previous wine year, make an accurate estimate of the quantities to be delivered for the 1987/88 wine year ; whereas producers should accordingly be authorized to make deliveries in advance ; whereas provision should be made for the quantities thus delivered by a producer to be deducted from his obligation calculated on the basis of the data to be established by the Commission in accor ­ dance with Article 5 of Regulation (EEC) No 854/86 ; whereas it should also be specified that quantities in excess of the obligation are not to qualify for the aid provided for in Article 39 (7) of Regulation (EEC) No 822/87 and that the distilled products obtained from those quantities may not be delivered to the intervention agency ; Whereas experience has shown that the fulfilment of a producer's obligation, through the delivery of wine obtained in a region of production other than that of the production of the said wine-grower, has contributed to the imbalance on the market in certain regions ; ^whereas the obligation should be considered as fulfilled only where wine delivered and wine which is the subject of the obli ­ gation are obtained from the same region ; Whereas the application of the rule laid down in Article 39 (6) of Regulation (EEC) No 822/87 results in the buying-in price for table wine to be delivered for distilla ­ tion being set at 43,68 % of the guide price for each type of table wine concerned ; whereas, pursuant to the provi ­ sions of the second indent of Article 122 (2) of the Act of Accession, the buying-in price in Spain is to be fixed at 47,47 % of the Spanish guide price ; Whereas, in accordance with Article 39 (7) of Regulation (EEC) No 822/87, distillers may either receive aid in respect of the product to be distilled or deliver the product obtained from distillation to the intervention ') OJ No L 84, 27. 3 . 1987, p. 1 . 2) OJ No L 300, 23 . 10 . 1987, p. 4 3) OJ No L 80, 25. 3 . 1986, p. 14. &lt;) OJ No L 135, 23. 5 . 1987, p. 11 No L 378/46 Official Journal of the European Communities 31 . 12. 87 agency ; whereas the amount of the aid must be fixed on the basis of the criteria laid down in Article 16 of Council Regulation (EEC) No 2179/83 ('), as amended by Regula ­ tion (EEC) No 2687/84 (2) ; whereas to avoid production of wine spirits of mediocre quality and since there are no provisions on the subject, provision should be made for wine spirits produced to comply with national provisions in force ; Whereas the measures provided for this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 1 . Distillation as provided for in Article 39 ( 1 ) of Regu ­ lation (EEC) No 822/87 is hereby decided for the 1987/88 wine year. 2. The total quantity of table wine to be distilled shall be 34 142 000 hectolitres. 3 . The quantities to be distilled in the regions as referred to in Article 4 (2) of Regulation (EEC) No 854/86 shall be as follows :  Region 1 : 0 hectolitres,  Region 2 : 0 hectolitres,  Region 3 : 8 744 000 hectolitres,  Region 4 : 14 712 000 hectolitres,  Region 5 : 71 000 hectolitres,  Region 6 : 10 615 000 hectolitres . In the case of Region 5, the quantity provided for preven ­ tive distillation in that Region pursuant to Commission Regulation (EEC) No 2757/87 (3) shall be deducted from the abovementioned quantity. 4. Region 6 as referred to in paragraph 3 shall be divided into two parts as follows :  Part A : consisting of the Regions of Asturias, the Balearic Islands, Cantabria and Galicia and the provinces of Guipuzcoa and Vizcaya,  Part B : consisting of any territory in Region 6 not included in Part A. The quantities to be distilled in the abovementioned parts of Region 6 shall be as follows :  Part A : 0 hectolitres,  Part B : 10 615 000 hectolitres. Article 2 Producers may deliver table wine for distillation as provided for in Article 39 of Regulation (EEC) No 822/87 on the entry into force of this Regulation . The quantities delivered shall be deducted from their obligation. For quantities of table wine delivered for distillation in excess of the producer's obligation, the aid provided for in Article 4 shall not be payable . Products obtained from the distillation of those quantities may not be delivered to the intervention agency. Article 3 Without prejudice to the application of Article 44 of Regulation (EEC) No 822/87, the buying-in prices for table wine to be delivered for compulsory distillation shall be :  1,36 ECU per % vol alcohol and per hectolitre for white table wine of type A I,  1 ,47 ECU per % vol alcohol and per hectolitre for red table wine of type R I or R II . Those prices shall be 1,00 ECU and 1,08 ECU respecti ­ vely per % vol alcohol and per hectolitre for wine obtained from grapes produced in Spain . Article 4 The respective amounts of the aid for which the distiller may qualify shall, as against the prices laid down in Article 3 , be : (a) where the product obtained from distillation complies with the definition of neutral spiritis as set out in the Annex to Regulation (EEC) No 2179/83 :  0,85 ECU and 0,49 ECU per % vol alcohol and per hectolitre where it is obtained from white wine of type A I,  0,96 ECU and 0,57 ECU per % vol alcohol and per hectolitre where it is obtained from red table wine of type R I or R II ; (b) where the product obtained from distillation is wine spirits complying with the quality criteria laid down by national provisions in force :  0,74 ECU and 0,38 ECU per % vol alcohol and per hectolitre where it is obtained from white wine of type A I,  0,85 ECU and 0,46 ECU per % vol alcohol and per hectolitre where it is obtained from red table wine of type R I or R II ; (c) where the product obtained from distillation is raw spirits with an alcoholic strength of at least 52 % vol :  0,74 ECU and 0,38 ECU per % vol alcohol and per hectolitre where it is obtained from white table wine of type A I,  0,85 ECU and 0,46 ECU per % vol alcohol and per hectolitre where it is obtained from red table wine of type R I or R II . Article 5 1 . The respective prices to be paid to the distiller by the intervention agency for the product delivered in accordance with the second indent of the first subpara ­ graph of Article 39 (7)' of Regulation (EEC) No 822/87 shall , as against the prices laid down in Article 3 , be : (') OJ No L 212, 3 . 8 . 1983 , p . 1 . (2) OJ No L 255, 25 . 9 . 1984, p . 1 . (3) OJ No L 268 , 14 . 9 . 1987, p . 10 . 31 . 12. 87 Official Journal of the European Communities No L 378/47  0,83 ECU and 0,44 ECU per % vol alcohol and per hectolitre where it is obtained from red table wine of type R I or R II . Article 7 By way of derogation from Article 13 (2) of Regulation (EEC) No 854/86, in the case of delivery in advance pursuant to Article 2, the buying-in price shall be paid by the distiller to the producer up to 30 April 1988 . Article 8 Pursuant to Article 12 ( 1 ) and (2) of Regulation (EEC) No 854/86, the obligation shall be deemed to have been fulfilled only where the wine delivered is obtained from the same region as that of the producer's own production. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  1,81 ECU and 1,45 ECU per % vol alcohol and per hectolitre where it is obtained from white table wine of type A I,  1,92 ECU and 1,53 ECU per % vol alcohol and per hectolitre where it is obtained from red table wine of type R I or R II . Those prices shall apply to neutral spirits complying with the definition as set out in the Annex to Regulation (EEC) No 2179/83 . 2. For spirits other than those referred to in paragraph 1 , the prices given in that paragraph shall be reduced by 0,11 ECU per % vol alcohol and per hectolitre. Article 6 The respective amounts of aid for which fortifiers of wine for distillation shall qualify shall , as against the prices laid down in Article 3 be :  0,72 ECU and 0,36 ECU per % vol alcohol and per hectolitre where it is obtained from white table wine of type A I, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1987. For the Commission Frans ANDRIESSEN Vice-President